DANIEL R. OLSON
ATTORNEY
T 612.746.1095
F 612.746.1295
DOLSON@BASSFORD.COM




                                                                                       VIA ECF
June 26, 2020

The Honorable Judge Elizabeth Cowan Wright
316 North Robert Street
St. Paul, Minnesota 55101

Re:       Jeffrey Weisen v. Northern Tier Retail LLC d/b/a Speedway
          Court File No.: 19-CV-02624 (JNE/ECW)
          Our File No.: 5945-91

Dear Judge Wright:

Speedway has reviewed Plaintiff’s request for additional relief related to the Court’s Order
compelling the production of his previous ADA settlement agreements (ECF No. 39), and
respectfully requests that the Court deny this request.

As the Court noted during the hearing on Speedway’s motion to compel, Plaintiff has already
placed the contents of his settlement agreements into controversy in this matter. In his Answer
to Speedway’s Interrogatory No. 8, Plaintiff swore that he “has never resolved an ADA claim
without a binding settlement agreement obligating the opposing party to remediate the unlawful
barriers at the premises at issue.” (See ECF No. 28-1 at *173.) Because Plaintiff has made an
affirmative representation under oath about the contents of these agreements in an effort to
bolster his ability to demonstrate standing, Speedway should be allowed access to these
agreements to verify his claim. See, e.g., Smith v. Bradley Pizza, Inc., Case No. 0:17-cv-2032-
ECT-KMM, 2018 WL 5920626, at *5 (D. Minn. Nov. 13, 2018) (“The settlement agreements
themselves may also support a defense that injunctive relief is not required because Mr. Smith
has not demanded strict compliance with the ADA in previous cases he has resolved. This
information could support the [d]efendants’ position that Mr. Smith cannot satisfy the injury-in-
fact requirement for standing.”); Davis v. Ak-Sar-Ben Vill., L.L.C., Case No. 8:18CV101, 2020
WL 1332288, at *3-4 (D. Neb. Mar. 23, 2020) (granting defendant’s motion to compel serial
ADA litigant’s prior settlement agreements).

Importantly, Plaintiff’s reliance on his settlement agreements distinguishes this case from the
proportionality concerns addressed by Judge Menendez in Smith. See 2018 WL 5920626, at *6.
And the Court already mitigated the “non-party” issue discussed in Smith by ordering that the
settlement agreements be designated “Attorney’s Eyes Only” under the protective order in this
case. (See ECF No. 36.) Accordingly, Plaintiff’s request should be denied.
Judge Elizabeth Cowan Wright
June 26, 2020
Page 2


To the extent that the Court is willing to provide additional relief to Plaintiff, Speedway
respectfully requests that any such relief be confined to an in-camera review of the confidential
settlement agreements in question along with a reasonable extension of 30 days to effectuate any
necessary notice before production.

                                       Very truly yours,

                                      /s/ Daniel R. Olson

                                        Daniel R. Olson

                      BASSFORD REMELE, A Professional Association
